Citation Nr: 1616407	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-32 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a service-connected right shoulder disability, to include arthritis. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from June 1952 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes the RO denied service connection for a left hip disability, to include degenerative joint disease (DJD) and a right hip disability, to include DJD, in August 2009, and the Veteran submitted a timely notice of disagreement. However, during the course of the appeal the RO granted service connection for the Veteran's left and right hip disability, to include DJD in a July 2015 rating decision. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends he is entitled to an increased rating in excess of 20 percent for his service-connected right shoulder disability, to include arthritis. A remand is necessary to provide the Veteran with notice and the opportunity for a hearing.

The Veteran submitted two VA Form 9, substantive appeals to the Board. In his first VA Form 9, substantive appeal, submitted in August 2010, the Veteran indicated he sought a Travel Board hearing, and in his second VA Form 9, substantive appeal, submitted in August 2013, the Veteran indicated he sought a Central Office hearing before the Board. A video conference hearing was scheduled for March 28, 2106 at the RO. The Veteran was sent a notice letter dated January 26, 2016, to an address on L. St. See January 2016 VA correspondence. However, prior correspondence sent to the Veteran had been mailed to a P.O. Box, or mailed to a P.O. Box and also listed the L. St. address. Further, in correspondence from the Veteran he always referenced both the P.O. Box and the L. St. address. The January 2016 letter provided notice as to the date, time and place of this hearing. The Veteran failed to report for the hearing on March 28, 2016.

Generally, there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the hearing. See Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011). In February 23, 2016 correspondence the Veteran's fiduciary submitted information verifying his current mailing address. The fiduciary reported that correspondence should not be mailed to the L. St. address and provided the RO with the Veteran's correct mailing address, an updated P.O. Box. There is an indication that correspondence sent around the same time as the notice letter was returned as undeliverable. See February 2016 returned correspondence. 

The Board notes that notice means written notice sent to a claimant or payee at his latest address of record. See 38 C.F.R. § 3.1 (q) (2015). However, the Board finds that in order to fulfill the duty to assist at 38 C.F.R. § 3.159, the AOJ should make an attempt to send his notice of hearing to the current correct address, using the P.O. Box identified in the February 2016 correspondence. While not definitive, the present state of the record sufficiently raises the possibility that the Veteran did not receive the January 2016 notice of his Board video conference hearing.  As such, a remand is warranted to provide the Veteran with notice and an opportunity for a hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
Schedule the Veteran for a video conference, Travel Board or Central Office hearing (whichever is preferred by the Veteran) before the Board. A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. Notice should be sent to the Veteran at the identified address of record. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



